Case 1:19-mj-05179-MJR Document 1 Filed 08/05/19 Page 1 of 6

AO 91 (Rev. 02/09) Criminal Complaint

United States District Court.

for the Aor FILED Oe
(Sy WAN
Western District of New York  / ~/ a

{ AlrT - wee \
1 ITI — bh {
AU o 2019 J

 

United States of America NS é

1
— J

Vv. Case No. 19-mj- a

Briha K. Younger, Micaela G. Ratcliffe, and

CRIMINAL COMPLAINT
Jenae R. Johnson

 

Defendants

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of August 5, 2019, in the County of Niagara, in the Western District of New York, the
defendants did
(1) Knowingly and intentionally possess marijuana, a Schedule I controlled substance, in violation of

Title 21, United States Code, Section 844(a);

(2) Knowingly and intentionally import into the United States marijuana, a Schedule I controlled
substance, in violation of Title 21, United States Code, Section 952; and

(3) Fraudulently and knowingly import and bring into the United States contrary to law, marijuana, a
schedule I controlled substance, in violation of Title 18, United States Code, Section 545.

This Criminal Complaint is based on these facts:
XX Continued on the attached sheet.

Daal

Complainant’s signature

MARC MATLA
Special Agent
Homeland Security Investigations

 

Printed name and title

Sworn to before me and signed in my presence.

Date: _August 5 2019 PysbeA ) au

(/ Judge’ ‘S Signature

HONORABLE MICHAEL J. ROEMER
City and State: Buffalo, New York United States Magistrate Judge
Printed name and title

 
Case 1:19-mj-05179-MJR Document 1 Filed 08/05/19 Page 2 of 6

AFFIDAVIT

STATE OF NEW YORK)
COUNTY OF ERIE ) SS:
CITY OF BUFFALO )

I, MARC MATLA, a Special Agent for the United States Department of Homeland
Security, Homeland Security Investigations (HSI), being duly sworn, deposes and states as

follows:

1. I have been employed as a Special Agent with HSI since May 2010. Prior to
my appointment with HSI, I served as a Postal Inspector with the United States Postal
Inspection Service from May 2008 through May 2010. Prior to my appointment as a Postal
Inspector, I served as a Special Agent with the United States Secret Service (USSS) from July
2003 to May 2008. And prior to my appointment with the USSS I served as a Trooper and
Investigator with the Virginia State Police (VSP) from November 1993 to July 2003. During
my tenure with the VSP I was assigned to a Drug Enforcement Administration (DEA) Task

Force as a Task Force Officer (TFO).

2. I make this affidavit in support of a criminal complaint charging Briha
Krishaun YOUNGER, Micaela Genevieve RATCLIFFE, and Jenae Rachelle JOHNSON
with violating Title 18 United States Code, Section 545 (Smuggling of Goods into the United
States), Title 21, United States Code, Section 952 (Importation of a Controlled Substance),

and Title 21, United States Code, Section 844 (Simple Possession of a Controlled Substance).
Case 1:19-mj-05179-MJR Document 1 Filed 08/05/19 Page 3 of 6

The information in the affidavit is based upon my personal knowledge and upon reports and
information received from other law enforcement officers. Because this affidavit is being
submitted for the limited purpose of establishing probable cause, I have not included every

fact I have learned during this investigation.

3. On Monday, August 5, 2019, at approximately 8:15 a.m., YOUNGER,
RATCLIFFE, and JOHNSON attempted to enter the United States from Canada at the
Lewiston Queenston Bridge Port of Entry in Lewiston, NY, which is within the Western
District of New York. YOUNGER, RATCLIFFE, and JOHNSON were in a vehicle bearing
Massachusetts license plate 4WS797. CBP Officer Joshua Doermer was on the primary
inspection lane when the vehicle pulled up. Officer Doermer said YOUNGER,
RATCLIFFE, and JOHNSON gave a negative declaration for any marijuana and/or
contraband in the vehicle. CBP Officer Doermer saw that RATCLIFFE had a record for a
prior incident for traveling with marijuana and then referred YOUNGER, RATCLIFFE, and

JOHNSON to the secondary inspection building.

4, Once inside the secondary inspection area, CBP Officer Michael Calland
encountered YOUNGER, RATCLIFFE, and JOHNSON. CBP Officer Calland said he
received a negative declaration from YOUNGER, RATCLIFFE, and JOHNSON for
narcotics. CBP Officer then searched YOUNGER’S purse where he found multiple rolled
joints containing a green leafy substance he suspected to be marijuana. YOUNGER
confirmed to CBP Officer Calland that it was, in fact, marijuana. CBP Officers Calland,

Tiffany Dompkowski, and Supervisory CBP Officer Joseph Rossi searched the vehicle
Case 1:19-mj-05179-MJR Document 1 Filed 08/05/19 Page 4 of 6

occupied by YOUNGER, RATCLIFFE, and JOHNSON. During the search, Officers found
commercial packaged marijuana and marijuana products in multiple bags, with an
approximate total weight of 120 grams. Based upon my training, experience, and education,
including the type of substance and the packing of said material, as well as the statements
made to me, I believe that the substances possessed by YOUNGER, RATCLIFFE, and

JOHNSON were marijuana, a Schedule I controlled substance.

5. At 11:25 a.m., YOUNGER. was read her Miranda rights by Special Agent (SA)
Marc Matla and witnessed by SA Gerald Gibas. YOUNGER waived her rights and signed
the Statement of Rights form indicating such. YOUNGER said that RATCLIFFE,
JOHNSON and her went to Toronto on Friday for the Caribana Festival. While in Canada,
they went to several dispensaries and purchased marijuana products. YOUNGER said she

purchased approximately seven to eight grams which cost her approximately $100.00.

6. At 11:38 a.m., RATCLIFFE was read her Miranda rights by Special Agent
(SA) Marc Matla and witnessed by SA Gerald Gibas. RATCLIFFE waived her rights and
signed the Statement of Rights form indicating such. RATCLIFFE said she purchased
marijuana products at three different dispensaries. RATCLIFFE said she purchased five “pre-
rolls”, and approximately 10.5 grams of marijuana. RATCLIFFE said she paid $160.00.
RATCLIFFE said she had a previous issue when she flew into the United States.
RATCLIFFE said she smokes marijuana to help her sleep and for migraines. RATCLIFFE

admitted to not declaring the marijuana.
Case 1:19-mj-05179-MJR Document 1 Filed 08/05/19 Page 5 of 6

7. At 11:52 a.m., JOHNSON was read her Miranda rights by Special Agent (SA)
Marc Matla and witnessed by SA Gerald Gibas. JOHNSON waived her rights and signed
the Statement of Rights form indicating such. JOHNSON said she purchased marijuana at
two dispensaries and has the receipts for her purchases. JOHNSON said she purchased
marijuana to help her sleep. JOHNSON said she knew it was wrong to bring the marijuana
into the United States. JOHNSON admitted she did not declare the marijuana but admitted

to the marijuana after the CBP Officer found marijuana in her friend’s purse.
Case 1:19-mj-05179-MJR Document 1 Filed 08/05/19 Page 6 of 6

WHEREFORE, based on the foregoing information, the affiant believes that probable
cause exists that Briha Krishaun YOUNGER, Micaela Genevieve RATCLIFFE, and Jenae
Rachelle JOHNSON have violated Title 18 United States Code, Section 545 (Smuggling of
Goods into the United States), Title 21, United States Code, Section 952 (Importation of a

Controlled Substance), and Title 21, United States Code, Section 844 (Simple Possession of

a Controlled Substance).

AnLALMO

MARC MATLA

Special Agent

U.S. Department of Homeland Security
Homeland Security Investigations

Sworn to me before this

Sth day of August 2019

Keb |) Le

HONORABLE M EL J. ROEMER
UNITED STATES MAGISTRATE JUDGE
WESTERN DISTRICT OF NEW YORK
